728 N.W.2d 415 (2007)
ONTONAGON RURAL COUNTY ELECTRICAL ASSOCIATION, Petitioner-Appellant,
v.
TOWNSHIP OF ALLOUEZ, Respondent-Appellee.
Ontonagon Rural County Electrical Association, Petitioner-Appellant,
v.
Township of Sherman, Respondent-Appellee.
Docket Nos. 132547, 132548. COA Nos. 265605, 265606.
Supreme Court of Michigan.
March 26, 2007.
*416 On order of the Court, the application for leave to appeal the October 17, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.